Appellant was convicted in the Criminal District Court of Tarrant County of the offense of theft, and his punishment fixed at five years in the penitentiary. There is no brief on file for appellant.
The record contains seven bills of exception, an examination of which established the fact that each of said bills of exception is in question and answer form, which practice has been uniformly condemned by this court and held to be sufficient cause for refusal to consider such bills, except in those cases wherein it becomes a material fact as to the form of some particular question complained of. No complaint is made of the form of any particular question. Blonk v. State, opinion handed down November 8, 1922; Kolb v. State, 91 Tex.Crim. Rep., 240 S.W. Rep., 311.
However if the fact of said bills being in question and answer form should for any reason be overlooked by us, each of same is subject to the further objection that nothing is made to appear therein of the antecedents or surrounding facts pertinent to the objections made and from which this court might obtain any light upon the proposition embraced in the objection. It is uniformly held by this court that to entitle a bill of exceptions to consideration such bill must present facts which of themselves sustain the proposition of error announced in the bill.
The indictment appears to be in regular form, and the charge of the court was so acceptable to appellant as that he presented no exceptions thereto. The evidence shows the taking of an automobile from its owner in Tarrant County and its possession by appellant shortly thereafter. The facts sufficiently support the verdict.
No error appearing in the record, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                        January 17, 1923.